Citation Nr: 1013080	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-14 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a perforated tympanic 
membrane.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to 
July 1977, from July 1977 to August 1981, and from October 
1982 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.

The Board acknowledges that the issues of entitlement to 
service connection for tinnitus and entitlement to a higher 
disability rating for service-connected low back disability 
were raised in the June 2005 notice of disagreement and the 
May 2006 substantive appeal.  By rating decision in April 
2007, a 20 percent rating was assigned for low back 
disability; this is the rating the Veteran had requested.  
See AB v. Brown, 6 Vet.App. 35, 39 (1993).  By rating 
decision in July 2006, the RO denied service connection for 
tinnitus.  The Veteran did not file a timely notice of 
agreement.  Accordingly, the low back and tinnitus issues 
are not in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made.  The Veteran contends that he suffered a perforated 
tympanic membrane as a result of a head injury in service.  
The Veteran is currently service-connected for posttraumatic 
headache, residual of a head injury with skull fracture.  As 
the evidence shows that the Veteran received significant 
head trauma with residuals while in service and the Veteran 
currently complains of a perforated ear drum, the Board 
finds that an examination is necessary to determine whether 
the Veteran has a current disability related to his in-
service injury.  

Additionally, the Board notes that the Veteran's 
representative has asserted that there is an unverified 
period of additional active service from January 13, 1983 to 
January 12, 1987.  As such, the Board requests that the RO 
verify all periods of active service for the Veteran and 
ensure that all service treatment records from any 
additional periods of service are associated with the claims 
file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to verify the claimed period of active 
service from January 13, 1983, to January 
12, 1987.  

2.  For any newly verified period of 
active service, the RO should take 
appropriate action to ensure that all 
service treatment records associated with 
such period of service are obtained and 
made a part of the claims file.

3.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination for his claimed perforated 
tympanic membrane.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  

The examiner should specifically state 
whether the Veteran currently has a 
perforated tympanic membrane or residuals 
thereof.  If so, the examiner should then 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
perforated tympanic membrane, or residuals 
therefor, is/are causally related to the 
Veteran's service, specifically as a 
residual of his head injury during 
service.  A rationale for any opinion 
should be furnished.

4.  The RO should then review the expanded 
record and determine if service connection 
for a perforated tympanic membrane may be 
granted.  If not, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


